Citation Nr: 1737409	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-05 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for an upper back disorder.

4.  Whether new and material evidence has been received to reopen a claim for service connection for depression and anxiety.

5.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral varus deformity of the ankle.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a thyroid disorder.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder as secondary to service-connected patellofemoral syndrome of the right knee.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral hip disorder.

9.  Whether new and material evidence has been received to reopen a claim for service connection for a right eye hordeolum.

10.  Whether new and material evidence has been received to reopen a claim for service connection for sleep problems.

11.  Whether new and material evidence has been received to reopen a claim for service connection for dizziness and fatigue as secondary to service-connected disabilities.

12.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder to include plantar fasciitis, hallux valgus deformity, and pes planus.  

13.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder prior to August 5, 2013.  

14.  Entitlement to an effective date earlier than May 23, 2012 for the award of a 50 percent rating for posttraumatic stress disorder.  

15.  Entitlement to an effective date earlier than August 5, 2013 for the award of a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from November 1985 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied increased ratings for patellofemoral syndrome of the right and left knees.  

On a VA Form 9 received in February 2012, the Veteran requested a Board hearing by videoconference.  However, in a May 2014 statement, he asked that his request for a Board hearing be cancelled.  

An August 2013 rating decision increased the rating for posttraumatic stress disorder (PTSD) to 50 percent effective May 23, 2012; denied service connection for an upper back disorder; and determined that new and material evidence had not been received to reopen claims for service connection for depression and anxiety, varus deformity of both ankles, a thyroid disorder, a low back disorder as secondary to patellofemoral syndrome of the right knee, a bilateral hip disorder, a right eye hordeolum, sleep problems, dizziness and fatigue as secondary to service-connected disabilities, and a bilateral foot disorder to include plantar fasciitis, hallux valgus deformity, and pes planus.  In July 2014, the Veteran filed a notice of disagreement seeking a higher 70 percent rating for PTSD, as well as an earlier effective date for that award, and service connection for the remaining disorders.

An April 2015 rating decision increased the rating for PTSD to 70 percent and granted a total disability rating based on individual unemployability (TDIU), both effective August 5, 2013.  In May 2015, the Veteran filed a notice of disagreement seeking an earlier effective date for both awards.

With respect to the evaluation of the Veteran's PTSD, his July 2014 notice of disagreement specified that he was seeking a 70 percent rating.  When a 70 percent rating was granted, he only expressed disagreement with the effective date of the award, asserting that it should date back to the effective date of service connection.  Given the procedural history and the Veteran's specific assertions, the issue before the Board is that of entitlement to a rating in excess of 50 percent for PTSD prior to August 5, 2013.  The issue of entitlement to an effective date earlier than May 23, 2012 for the award of a 50 percent rating for PTSD is already in contention.

In July 2015 correspondence, after certification of the appeal to the Board, the Veteran's representative, a private attorney, notified the RO that he would no longer be representing the Veteran.  In March 2017, the representative filed with the Board a motion to withdraw as representative pursuant to 38 C.F.R. § 20.608 (2016).  In August 2017, the Board granted the motion.  The Veteran has been notified of the situation but has not appointed a new representative.  Thus, the Board will proceed with the Veteran pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for increase for patellofemoral syndrome of the right and left knees were last readjudicated in a November 2013 supplemental statement of the case.  Thereafter, the Veteran was afforded a VA examination for his knees in May 2014.  As the report of that examination is pertinent to the claims, the AOJ should consider it in the first instance.  

Moreover, the examination report does not include joint testing for pain in passive motion or weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the AOJ should afford the Veteran a new examination for his patellofemoral syndrome of the right and left knees that includes such findings.

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment records through August 2013.  Thus, the AOJ should obtain any treatment records since that time.

Also, the printout of May 2014 electronic correspondence reflects that the Veteran has been participating in the vocational rehabilitation and education program since September 2004.  As records from that program may be pertinent to the claims on appeal, the AOJ should associate them with the claims file.

On other matters, an August 2013 rating decision increased the rating for PTSD to 50 percent effective May 23, 2012; denied service connection for an upper back disorder; and determined that new and material evidence had not been received to reopen claims for service connection for depression and anxiety, varus deformity of both ankles, a thyroid disorder, a low back disorder as secondary to patellofemoral syndrome of the right knee, a bilateral hip disorder, a right eye hordeolum, sleep problems, dizziness and fatigue as secondary to service-connected disabilities, and a bilateral foot disorder, to include plantar fasciitis, hallux valgus deformity, and pes planus.  The Veteran filed a timely notice of disagreement in July 2014 seeking a rating in excess of 50 percent for PTSD, as well as an earlier effective date for that award, and service connection for the remaining disorders.

An April 2015 rating decision increased the rating for PTSD to 70 percent and granted a total disability rating based on individual unemployability (TDIU), both effective August 5, 2013.  In May 2015, the Veteran filed a notice of disagreement seeking an earlier effective date for both awards.

Thus, the Board is required to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of entitlement to service connection for an upper back disorder; whether new and material evidence has been received to reopen claims for service connection for depression and anxiety, bilateral varus deformity of the ankle, a thyroid disorder, a low back disorder as secondary to service-connected patellofemoral syndrome of the right knee, a bilateral hip disorder, a right eye hordeolum, sleep problems, dizziness and fatigue as secondary to service-connected disabilities, and a bilateral foot disorder to include plantar fasciitis, hallux valgus deformity, and pes planus; entitlement to a rating in excess of 50 percent for PTSD prior to August 5, 2013; entitlement to an effective date earlier than May 23, 2012 for the award of a 50 percent rating for PTSD; and entitlement to an effective date earlier than August 5, 2013 for the award of a TDIU.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

2.  Obtain any VA treatment records since August 2013.

3.  Schedule the Veteran for a VA examination to determine the current severity of his patellofemoral syndrome of the right and left knees.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted, to include range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

4.  Associate with the claims file the Veteran's vocational rehabilitation and education records.

5.  Then, readjudicate the claims for increased ratings for patellofemoral syndrome of the right and left knees, with consideration of all the evidence added to the claims file since the issuance of the November 2013 supplemental statement of the case, to specifically include the May 2014 VA examination report.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

